Opinion of the Court by
Judge O’Bear
Affirming.
Fannie B. Hinkle' and 'James’' L. Hines, aged about 25 years, were married Beoeint/er 11, 1907, and lived foJ gether until Nóvéínbef '5;'1909.'" Blue them left him, and returned to her motber:'“Im'tbe meantime'a girl baby bad been. hórn to theni', Bvbibli at ilie timemf the s-eparation was áb'oiit a' year old. Appellánt filed this suit against her husband on November 15,‘'1909, for "divorce and alimony. The grounds relied'on are that''be bad habitually behaved'toward her for:t.he preceding six months in such cruel and inhuinan manner as tó indicate a 'settled aversion to her, or 'to destroy permanently her peace and happiness ;' also, lie had'attempted to injure her, as indicating am outrageous temper in him, or probable danger to her life and bodily'irijxiry from her remaining with him. 'The proof fails to'sustain any-of the charges. The families of the young people lived'near each other. Each was the youngest child in the family. In each family was a widowed mother,'and'in'the wife’s family two bachelor brothers, and in thé husband’s two spinster sisters. The má'íried couple had' occasional spats, the upshot of nothing in particular. ' The""families meddled and talked, and/neighbors"tattle^ '''The "man appears t'o he a 'slow-moving, undemonstrative perspn) while the *766wife is energetic, quick spoken and more nervous. He is a sober, quiet, plodding man. She is a good housewife of good character and reputation. Each has temper. So had Moses, the catechism tells us. People without temper are rare, and are oftenier monks and nuns than usual as husbands and wives. James’ garden was not properly tended. The chickens got in and scratched up the seeds. The well failed of water one season. The wood was allowed to get low at the wood-yard. Finally James found he could rent out his little place of sixty acres for more money than he could make on it by tending it, and made the contract contrary to his wife’s wishes. He visited his mother frequently — his wife thought too frequently. It was told her that James was at his mother’s when his wife thought he was off in the fields at work. That is the whole trouble, so far as the record shows, except we gather that busy-bodies meddled, and advised, the advice being: “If you can’t live together in peace, better separate.” If the outsiders had kept their own counsel, and these two young people had exercised a little more of patience and forbearance, and had magnified their love instead of their little differences, this family would probably have continued in comparative peace and contentment, building stronger day by day their own home, with its helpful influence for the little child whom they had brought into being, was entitled to the benefits and blessings of home, and to parental influence and nurture.
The chancellor upon the record before him, refused to grant appellant a divorce. He required the husband to pay $150 a year for two years for the maintenance of the child — a most liberal allowance for a suckling babe, considering the man’s estate was not worth over $3,500. But appellee does not complain of that. The court made provision for the care of the child, giving its custoclv to the mother, ivith privilege to the father to visit it, and to take it for a week at a time, when it should be weaned, to his home, at his mother’s, where he is now living.
There exists here no ground for divorce. Nor none for alimony. Tt is doubtful if the chancellor has jurisdiction or ought to interfere on the state of the record in the domestic affairs of the family, even by the kind of order entered in this case, though we have no doubt he was endeavoring to protect the child’s welfare, and had the hope that time and opportunity for reflection and mutual explanation might re-unite this family. There *767is not a cross-appeal The record shows no error prejudicial to appellant. Consequently the judgment is affirmed.